

Exhibit 10.3
EMPLOYMENT AGREEMENT




This Employment Agreement (the “Agreement”) is made by and between Profire
Energy, Inc., a public Utah corporation, of 321 South 1250 West, Suite 1,
Lindon, Utah 84042 (“Profire Energy” or “the Company”), and Andrew W Limpert, of
American Fork, Utah    (“Employee”), in Lindon , Utah on June 28 ,
2013.  Employee and Profire Energy may be referred to collectively as the
Parties.  The Parties agree as follows:


1.0           General Employment Terms.  The Company shall employ Employee on an
initial full-time basis for a 2 year calendar period from the date of this
Agreement, unless terminated in accordance with the provisions of this
Agreement.  The Agreement shall be self-renewing for additional one-year
employment periods for five years, unless otherwise terminated in accordance
with the termination provisions of this Agreement.  Employee shall be designated
as the Chief Financial Officer and a Director of the Company Employee agrees to
serve the Company on an initial full-time basis of not less than a collective
(40) hours per week.  The duties of such position may be prescribed or altered
by the Board or other senior officer, but unless otherwise described, are as
set-out and limited by the attached and incorporated Exhibit “A”.


2.0           Best Efforts of Employee.  Employee agrees to perform faithfully,
industriously, and to the best of his ability, experience, and talents, all of
the duties that may be required by the express and implicit terms of this
Agreement, to the satisfaction of the Company.  Employee shall perform such
duties at such place(s) as the needs, business, or opportunities of the Company
may require.


3.0           Specific Duties of Employee.


3.1           The duties and general job description of Employee if not
understood in the job title are set-out and described in the attached and
incorporated Exhibit “A” and specifically directed by the board of directors. .


3.2           Employee will further act consistent with this Agreement to
advance the best interest of the Company and shall not engage in any activities
which he deems or believes to be in conflict or inconsistent with the business
purposes of either the parent or the subsidiary corporation.  Employee shall
further make suggestions and recommendations to the Board of Profire Energy at
all times as to the direction and progress of the Company.


3.3           Employee shall report periodically, at the Company’s request, as
to the duties prescribed for the Employee’s office.


3.4           Employee agrees not to engage in any activities which constitutes
a conflict of interest, or impair his services to Profire Energy, and agrees
that any business concept, opportunities or rights which would logically be
developed or employed by the Company shall be exclusively referred by Employee
to Profire Energy for consideration, adoption and acquisition and he shall not,
in any way, act in any competitive or inconsistent manner to the well-being and
profitability of the Company.  Employee further agrees not to sit upon or have
any management interest in any competitive or potentially competitive company
and further agrees not to be retained or sit upon any other board of directors
having unrelated business activities without the consent of the present Board of
Profire Energy or until after the non-competition period prescribed by this
Agreement.
 





Initials: ______ ______
 
 

--------------------------------------------------------------------------------

 


3.5           Subject only to specific terms of termination contained herein or
set-out by a Company Employment Policy Manual, Employee shall remain an employee
at will.


4.0           Compensation of Employee.


4.1           Employee will be paid an annual starting salary of Two hundred and
forty  thousand Dollars ($240,000) payable 1/12 per month as a base salary for
his services.  The salary may be adjusted upward by the Board at their
discretion.  Employee shall be paid the foregoing  salary not later than the
last day of each month in which incurred, or more frequently as the Company may
determine, but subject to standard deductions for mandatory payroll taxes,
social security and other governmentally imposed deductions or withholdings from
wages, such as Medicaid and unemployment insurance


                4.2            In accordance with the Company’s policies,
established from time to time, Profire Energy will pay or reimburse Employee for
all reasonable and necessary out-of-pocket expenses incurred by him in the
performance of his duties under this Agreement, but subject to the presentment
of appropriate vouchers or receipts.  These expenses are limited to
reimbursement for phone, business travel, business meals, lodging when traveling
on Company business and ground transportation, including rental vehicles when
traveling on Company business. The board may consider other expenses any time on
a discretionary basis. Employee will also be entitled to a monthly perk
allowance of $2,000 as an added benefit to the position. This allowance will be
paid out as salary compemsation. This amount could be used for any personal
expense by the Employee.  Any amounts used will be considered compensation.


4.3           Employee acknowledges that the Company does not presently have any
stock option awards as a result of this agreement for the employee.


4.4           Employee shall have all medical and dental insurance premiums paid
by the company.
 
Page - 2 -



Initials: ______ ______
 
 

--------------------------------------------------------------------------------

 
 
4.5            In the event of termination as provided by this Agreement,
Employee shall be paid all earned compensations through the effective date of
termination promptly by Profire Energy and in accordance with the terms of this
Agreement.
 
4.6           Employee will have a vehicle allowance in the amount of $1,200 per
month.  This amount will be added to employee’s monthly check and used at his
discretion to purchase or lease a vehicle.
 
4.7           Employee will have 4 weeks of paid vacation or leave time per
year.
 
4.8           The Board of directors will consider on a year- end annual basis a
cash bonus based on performance.


5.0           Recommendations for Improving Operations.  Employee shall provide
Profire Energy with all information suggestions, and recommendations regarding
the Company’s business, of which Employee has knowledge and that will be of
benefit to the Company.


6.0           Intellectual Property Assignment.  Intellectual property for the
purposes of this Agreement  shall be defined as any trade secrets as defined
under Utah statutory law or common law, general proprietary information
regarding the operation of the business and specific reserved intellectual
property rights; such as trademarks, copyrights, and patents.  Employee agrees
to fully assign any intellectual property developed by or to which he has
contributed during his employment exclusively to Profire Energy as part of his
consideration for the compensation received.  Nothing contained in this
paragraph shall, however, prohibit or limit individual ownership by Employee of
intellectual property owned by or brought by Employee to the Company, or
developed independently of his employment with the Company and not using any
resources related to the Company’s activities.


7.0           Confidentiality.  Employee recognizes that the Company has and
will have information regarding the products or services to be marketed and
sold, the clients and potential clients to which products or services are to be
marketed and sold, the suppliers and the technique for marketing and selling
generally (collectively “Confidential Information”) which, in its totality, is
not known to the public and which are valuable, special and unique assets of the
Company.  Employee agrees that he will not at any time or in any manner, either
directly or indirectly, use any Confidential Information for his own benefit or
use of any of the Company’s Confidential Information in any way that is directly
or indirectly in competition with the Company.  Employee agrees that he will not
at any time or in any manner, either directly or indirectly, divulge, disclose,
or communicate any Confidential Information to any third party without the prior
written consent of the Company.  Employee will also reasonably protect the
Company’s Confidential Information and treat it as strictly confidential.  A
violation by Employee of this paragraph shall be a material violation of this
Agreement and will justify termination and/or legal and/or equitable relief as
more particularly set-out in paragraph 20 on Remedies.  The terms of this
paragraph shall survive this Agreement.


8.0           Unauthorized Disclosure of Information.  If it appears that
Employee has disclosed (or has threatened to disclose) Confidential Information
or Intellectual Property of the Company in violation of this Agreement, the
Company shall be entitled to an injunction to restrain Employee and/or his
agents from disclosing, in whole or in part, such Confidential Information or
Intellectual Property, or from providing any goods or services to any person to
whom such Confidential Information has been disclosed or may be disclosed or
from using such Confidential Information to sell goods or services. The Company
shall not be prohibited by this provision from pursuing other remedies,
including a claim for losses and damages.
 
Page - 3 -


Initials: ______ ______
 
 

--------------------------------------------------------------------------------

 


9.0           Confidentiality After Termination.  All provisions of this
Agreement regarding Confidential Information or Intellectual Property shall
remain in full force and effect after the termination of this Agreement for a
period of 24 months.


10.0         Services to Third Parties.  Employee, if employed full-time, shall
not provide any consulting services to or enter employment with any third Party
during the course of his employment under this Agreement, unless he has obtained
the Company’s prior written consent.


11.0         Return of Records, Property and Confidential Information.  Upon
termination of this Agreement, Employee shall deliver all records, customer or
supplier lists, notes, data, memoranda, models, computers, files, computer
files, recorded data, and equipment of any nature that are in his control or
possession that are the Company’s property or relate to the Company’s business
or that are copies of the Company’s documents or that contain the Company’s
Confidential Information or Intellectual Property.


12.0         Termination.  Employee’s employment under this Agreement may be
terminated as follows:


                A.  Termination Without Cause.  This Agreement may be terminated
by the Company at any time without cause, but with a ninety day prior written
notice.  In the event Employee is terminated by the Company without cause, the
Company shall pay to Employee, as a severance allowance, his then current
monthly Base Salary, and health and other benefits for the 2-week period
following the month of termination and including the month in which notice of
termination occurs if employed for a continuous period of six months or more.


                 B.  Termination For Cause.  The Company may also terminate this
Agreement upon prior notice if the Agreement is terminated for cause.  For
purposes of this Agreement, termination for cause shall mean termination for
fraud, embezzlement, bankruptcy, loss of license, misfeasance, theft, conflicts,
or a material criminal act or any material breach of this Agreement. In the
event that Employee’s employment is terminated for cause, then Employee shall be
entitled to receive his then current monthly Base Salary and any employee rights
or compensation which would vest in the month of termination pro rated through
the date of termination, but off-set by any amounts which may have been
appropriated or wrongfully taken by Employee or which arise out of damages to
the Company through the errors or omissions of Employee.


                C. Resignation.  In the event that Employee’s employment is
terminated pursuant to his resignation, then Employee shall be entitled to
receive his then current monthly base salary and any other compensation or right
which would vest in the month the resignation becomes effective, pro rated to
the date of last service.  Employee’s employment shall be terminated on the
earlier of: 30 days following the written submission of his resignation; or the
date such resignation is accepted by the Company.
 
Page - 4 -



Initials: ______ ______
 
 

--------------------------------------------------------------------------------

 


                D. Assistance.  In the event of a voluntary termination,
Employee agrees to provide reasonable orientation, training and assistance to
any new employee or agent of the Company and to be compensated for such training
at his last level of computation pro rated on an hourly basis for a period of up
to twenty (20) days.


13.0        Termination for Disability or Death.  The Company shall have the
option to terminate this Agreement, if Employee is no longer able to perform the
essential functions of the position with reasonable accommodation.   In the
event of termination for disability or death, Employee shall receive the
termination rights and benefits described by paragraph 12A for termination
without cause.


14.0        Disclosure.   Employee is required to disclose any outside
activities or interests, including ownership or participation in the development
of intellectual property or trade secrets, that may conflict or compete with the
interests of the Company.  Immediate disclosure is required under this paragraph
if the activity or interest is related, directly or indirectly, to the sale or
marketing of any product similar to any product offered by the Company anywhere
in the world; or the sale or marketing (anywhere in the world) of any product
that is similar to or that competes with any of the products sold by or to be
sold by the Company.  Employee, at all times he is associated with the Company
under this Agreement, agrees to provide a copy of all securities or accounts in
which he has a legal or beneficial interest on a monthly basis to the Company
and all transactions in those securities or accounts within ten days of the
transaction.  The Company will retain such information on a confidential basis
and disclose it only pursuant to legal process, including arbitration.


15.0         Assignment.  Employee’s obligations under this Agreement may not be
assigned or transferred to any other person, firm, corporation or entity without
the prior written consent of the Company.


16.0         Non-Competition.  During the term of this Agreement and for a
Twenty- Four (24) month period after termination, Employee agrees not to engage
in any competitive activity or business as an owner, consultant, employee,
officer, director, agent, majority interest holder on in any like capacity with
the Company.


17.0         Compliance with Company’s Rules.  Employee agrees to comply with
all of the published rules, regulations, and guidelines of Company as they are
amended from time to time consistent with this Agreement.


18.0
Solicitation of Customers and Solicitation of Employees:



18.1         All clients of Profire Energy during the term of this Agreement,
whether or not solicited by or retained through the efforts of Employee, shall
remain exclusively the clients of Profire Energy.
 
Page - 5 -



Initials: ______ ______
 
 

--------------------------------------------------------------------------------

 


18.2         Employee agrees that during his employment by the Company hereunder
and for the period of two years after his termination date, he will not, either
directly or indirectly, on his own behalf or in the service or on behalf of
others, solicit, divert or appropriate, or attempt to solicit, divert or
appropriate to any competing business (i) any person or entity whose account
with the Company were sold or serviced by or under the supervision of Employee
during the period serviced by Employee up to three years preceding the
termination of such employment; (ii) any person or entity whose account with the
Company have been directly solicited at least twice by the Company within the
one year period prior to the date of termination of employment; or (iii) any
account existing at any financial institution.


18.3         Employee agrees that during his employment by the Company hereunder
and for a two year period following the termination of such employment for any
reason, he will not, either directly or indirectly, on his own behalf or in the
service or on behalf of others solicit, divert or hire away, or attempt to
solicit, divert or hire away any person then employed by the Company or then
serving as a sales representative of the Company.


19.0         Return of Property.  Immediately upon termination of this
Agreement, Employee shall deliver all property (including keys, records, notes,
data, memoranda, models, and equipment) that is in his possession or under his
control, which is Company’s property or related to Company’s business.  Such
obligation shall be governed by any separate confidentiality or proprietary
rights agreement signed by Employee.


20.0         Remedies.   The remedies of Profire Energy under this Agreement for
damages or injunctive relief shall survive the termination of employment of
Employee and/or this Agreement.  The remedies shall specifically include the
following:


                A.  For any wrongful appropriation or continued association with
a Profire Energy client, damages equal to treble the last annual fees earned
from that client by Profire Energy or Profire Combustion, or if the client has
been a Profire Energy client less than one year, the calculation of the annual
fee projected from the actual fee;


                 B.  For any wrongful appropriation or taking of a proprietary
procedure, list, property  secret, or other thing or concept of value;
liquidated damages of not less than ten thousand dollars ($10,000) per
occurrence, or such greater actual and punitive damages as may be proven;


                C.  The pursuit or recovery of actual damages under this
Agreement shall not limit or prevent the right of Profire Energy to obtain
appropriate injunctive relief which shall be granted to prevent or prohibit any
ongoing wrongful acts or appropriations;


                D.  The prevailing party under any action brought under this
Agreement for damages or injunctive relief shall be entitled to costs of court,
reasonable attorney fees and interest from the date of breach at 12% APR for any
damages awarded.


21.0         Notices.  All notices required or permitted under this Agreement
shall be in writing and shall be deemed delivered in person or deposited in the
United State mail, postage paid, addressed as follows:
 
Page - 6 -



Initials: ______ ______
 
 

--------------------------------------------------------------------------------

 
 

If for the Employee: If for the Company:     Andrew W. Limpert Brenton Wayne
Hatch 321 S 1250 W, #1 321 S 1250 W, #1 Lindon, Utah 84042 Lindon, Utah 84042

 
Such addresses may be changed from time to time by either party by providing
written notice in the manner set forth above to the other party and attaching
proof of service of such change to this Agreement.


22.0         Entire Agreement.   This Agreement contains the entire agreement of
the parties and there are no other promises or conditions in any other agreement
whether oral or written.  This Agreement supersedes any prior written or oral
agreements between the parties.


23.0         Amendment.   This Agreement may only be modified or amended if the
amendment is made in writing and is signed by the parties.


24.0         Severability.    If any provisions of this Agreement shall be held
to be invalid or unenforceable for any reason, the remaining provisions shall
continue to be valid and enforceable.  If a court finds that any provision of
this Agreement is invalid or unenforceable, but that by limiting such provision
it would become valid or enforceable, then such provision shall be deemed to be
written, construed, and enforced as so limited.


25.0         Waiver of Contractual Right.   The failure of any party to enforce
any provision of this Agreement shall not be construed as a waiver or limitation
of that party’s right to subsequently enforce and compel strict compliance with
every provision of this Agreement.


26.0         Interpretation.   This Agreement shall not be construed against the
drafting Party.  Both Parties acknowledge adequate opportunity to seek legal
counsel regarding this Agreement.


27.0         Applicable Law, Exclusive Jurisdiction, and Venue.   This Agreement
shall be governed by the laws of the State of Utah.  In the event of a dispute
relating to interpretation or enforcement of this Agreement, the prevailing
party shall be awarded all reasonable attorneys’ fees and costs incurred.


28.0         Effective Date.   Date of signature below unless otherwise
indicated to be the date of May 1, 2013.


Page - 7 -



Initials: ______ ______
 
 

--------------------------------------------------------------------------------

 

Profire Energy, Inc.
 

 /s/ Brenton W. Hatch Date: June 28, 2013  By: Brenton Wayne Hatch    Its: CEO  

 
 


Employee
 

s/ Andrew W. Limpert Date: June 28, 2013 Andrew W. Limpert  


Page - 8 -



Initials: ______      ______
 
 
 
 
